DETAILED ACTION
1.	This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 03/18/2021. 
2. 	Claims 1, 4-8, 11-15, and 18-20 are pending.
Notice of Pre-AIA  or AIA  Status
3. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments and Amendments
4.	Applicant’s arguments, see pages 4-6 on remarks, filed 03/18/2021, with respect to the rejection(s) of claim(s) 1, 4-8, 11-15, and 18-20 under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Charles Cella (US 20180284741).
5.	Applicant’s arguments filed on 03/18/2021, with respect to the 35 U.S.C 112 second paragraph rejections of claims 1, 4-8, 11-15, and 18-20 have been fully considered and persuasive. Therefore, the rejections of claims 1, 4-8, 11-15, and 18-20 have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(s) 1, 5, 6, 7, 8, 12, 13, 14, 15, 19, and 20 are rejected under 35U.S.C 103 as being unpatentable over Manning Charles (WO 2017/112664 A1), in view of Charles Cella (US 20180284741), and further in view of Alex Zinder (US 20170005804),hereinafter Zinder.

	Regarding claim 1:
Manning discloses obtaining data associated with at least one of: (i) material that is transferred during a material transfer involving multiple parties the transaction is for the transfer of 1000 units of a product, the measurement indicators 560 may indicate, e.g., that (a) when 500 units of the product are delivered, 25% of the payment is released from escrow to the seller, (b) when 750 units of the product are delivered, an additional 25% of the payment is released from escrow to the seller (Manning, page 56, [lines 30-34]).
Generating an update to a blockchain based on the data upon entering an auction phase, the status 450 of the transaction may be updated to "active". Upon conclusion of a sale process, such as an auction and subsequent exchange of payment and goods/services, the status of the transaction may be updated to "completed". The transaction ID 410 of the associated buy transaction may be recorded in the related transactions 440 (Manning, page 58, [lines 15-18]).
Updating a local copy of the blockchain using the update the local copy of the distributed ledger 104 stored in these nodes (buyer and seller nodes) may be implemented as a rolling ledger where transactions that are older than a predetermined time period (Manning, column 53, [lines 25-29]); and publishing the update to one or more nodes for updating one or more additional copies of the blockchain a transaction information block 401 may also include status 450 specifying the current stage of the transaction. For example, an offer transaction may have a status 450 of "published" when it is posted to the ledger (Manning, page 58, [lines 13015]), and further blockchain technology may be used to transmit changes to a local copy of the transaction ledger 104 to other nodes 102 in the ad-system (Manning, page 59, [lines 28-29]).
However, Manning fails to disclose measurement data obtained from a level gauging instrument, the level gauging instrument associated with the material transfer, execute a transaction node to receive the measurement data; submit the measurement data to one or more mining nodes for inclusion in one 
Cella teaches measurement data obtained from a level gauging instrument, the level gauging instrument associated with the material transfer provide data to enable extended statistics capabilities for continuous monitoring as well as ambient local vibration for analysis that combines ambient temperature and local temperature and vibration levels changes for identifying machinery issues (Cella, paragraph 248), and each of these data collectors may be populated with different sensors or data from different sensors (e.g., a vibration transducer to indicate operational status, a flow meter to indicate production goal, and a fuel gauge to indicate a fuel efficiency) whose output data are indicative of an aspect of a particular goal (Cella, paragraph 1414), and including identifying one or more sealing actions associated with one or more seals that are issued when the level gauging instrument is verified to provide the measurement data with acceptable accuracy applied to the level gauging instrument or to the components of the level gauging instrument; including information about when the seals were applied or information about the events that broke the seals the sensor captures comprehensive data and is capable of covering the entire surface and undercarriage of the vehicle and can detect faults such as rusted out components, chemical changes, fluid leaks, lubricant leaks, foreign contamination, acids, soil and dirt, damaged seals, and the like (Cella, paragraph 1285), and measurements can include the precise position of all internal gears, the state of wear of gear elements and teeth, various chemical, temperature, pressure, contamination, coolant level, fluid level, vacuum level, seal level, torsion, torque, force, shear stress, cycle count, tooth gap, wear, and any other changing physical attribute (Cella, paragraph 1289).  It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Manning with that of Cella in order to detecting at least one of a frequency range and lines of resolution represented by the first data; receiving a stream of data 
Zinder teaches wherein the processor is configured to: execute a transaction node to receive the data measurement; submit the measurement data to one or more mining nodes for inclusion in one or more suitable blockchains; wherein the processor executes the mining node to generate one or more blocks to be added to one or more blockchains in order to validate a new block into the blockchain, the proof of work process (or hash operation process) that is performed may include finding an input hash value (i.e., the block) that results in an output hash value that meets a given condition. As the data related to the blockchain transactions in the block are fixed, miners (e.g., nodes on the blockchain) modify the nonce value that is included as part of the block being validated until the output value of the hash function meets the given condition (Zinder, paragraph 48), and further the information stored in ledger storage may include the blockchain transaction ID, a reference to the source and destination digital wallets (or the unique identifiers), an asset identifier, and an amount of the asset that is subject to the transaction. Other data that corresponds to the transaction may be added to ledger storage 606 and linked to the created blockchain transaction (Zinder, paragraph 87). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Manning with that of Zinder in order to provide secure provenance and chain-of –custody information for transactions that are recorded thereon.

Regarding claim 5:
Manning discloses the data identifies a transfer of the material; and the update to the blockchain identifies the transfer of the material the transaction information block 401 in the example of FIG. 18 meets these requirements, because it identifies the seat ID of the seller node 102a and has the status of "Fulfillment". Accordingly, in some embodiments, the ad server 107 of the seller node 102a is configured to search the transaction ledger 104 in the mobile device advertisement market channel to identify the particular transaction including transaction information (Manning, page 84, [lines 19024]).


Manning discloses the data comprises contents of a document associated with the transfer of the 30 material; and the update to the blockchain includes the contents of the document or a hash of the contents of the document the hash-identifiers may be respectively associated with the product or service identifiers of the inventory. According to some embodiments, the first data processing device system is configured, via a program stored in the first processor-accessible memory device system, to generate and provide the hash-identifiers to the first transaction information block set at least by executing a hash process on the product or service identifiers of the inventory (Manning, page 19, [lines 12-16]).

Regarding claim 7:
Manning discloses the data comprises data associated with (i) the material that is transferred during the material transfer and (ii) multiple pieces of equipment associated with the material transfer;5 multiple updates to the blockchain are generated based on the data; the local copy of the blockchain is updated using the multiple updates; and the multiple updates are published to the one or more nodes the transaction is for the transfer of 1000 units of a product, the measurement indicators 560 may indicate, e.g., that (a) when 500 units of the product are delivered, 25% of the payment is released from escrow to the seller, (b) when 750 units of the product are delivered, an additional 25% of the payment is released from escrow to the seller (Manning, page 56, [lines 30-34]), and  upon entering an auction phase, the status 450 of the transaction may be updated to "active". Upon conclusion of a sale process, such as an auction and subsequent exchange of payment and goods/services, the status of the transaction may be updated to "completed". The transaction ID 410 of the associated buy transaction may be recorded in the related transactions 440 (Manning, page 58, [lines 15-18]), and the local copy of the distributed ledger 104 stored in these nodes (buyer and seller nodes) may be implemented as a rolling ledger where transactions that are older than a predetermined time period (Manning, column 53, [lines 25-29]); and further disclose a transaction information block 401 may also include status 450 specifying the current stage of the transaction. For example, an offer transaction may have a status 450 of "published" when it is posted to the ledger (Manning, page 58, [lines 13015]), and further blockchain technology may be used to transmit changes to a local copy of the transaction ledger 104 to other nodes 102 in the ad-system (Manning, page 59, [lines 28-29]).

Regarding claim 8 and 15:
Claims 7 and 15 are rejected under the same reason set forth in rejection of claim 1.

Regarding claims 12 and 19:
Claims 12 and 19 are rejected under the same reason set forth in rejection of claim 5.

Regarding claims 13 and 20:
Claims 13 and 20 are rejected under the same reason set forth in rejection of claim 6.

Regarding claim 14:
Claims 14 is rejected under the same reason set forth in rejection of claim 17.

7.	Claim(s) 4, 11, 18  are rejected under 35U.S.C 103 as being unpatentable over Manning Charles (WO 2017/112664 A1), in view of in view of Charles Cella (US US 20180284741),  Alex ZINDER (US 20170005804), and further in view of Francois Dolivo (US 8126811), hereinafter Dolivo

Regarding claim 4:
Manning, Cella, Zinder and Dolivo discloses wherein publishing the update comprises publishing the update to multiple parties of a consortium, including a legal authority the United States Department of Transport, the United States Customs and the United States Office for Homeland Security have initiated a Safe and Secure Trading Lanes program: US authorities (a) would like to assert that containers reaching the United States have not been tampered with during their voyage to the United States, (b) would like to establish a complete chain of responsibility from the manufacturer of the goods all the way to the consumer of the transported (Dolivo, column 1, [lines 30-36] provides for providing seal data to customs authorities). 

Regarding claims 11 and 18:
Claims 11 and 18 are rejected under the same reason set forth in rejection of claim 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H LE whose telephone number is (571)272-8556.  The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nickerson Jeffrey L can be reached on (469) 295-9235.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either obtained from either Private PAIR or Public PAIR. Status information for unpublished application is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov . Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/THANH H LE/Examiner, Art Unit 2432                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491